DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 9 and 13 is allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An apparatus comprising: 
a feed tray to receive media; 
a sensor to detect whether the media is in the feed tray; 
a processor; and 
a memory on which is stored machine readable instructions that, when executed by the processor, cause the processor to: 
access a voice command file pertaining to a data file; 
based on the voice command file being accessed, determine from the sensor whether a media is in the feed tray; 
based on a determination that a media is not in the feed tray, output a request for a media to be placed in the feed tray; 
send the voice command file to a voice services provider, wherein the voice services provider is to translate the voice command file to a workflow task message; 
receive the workflow task message from the voice services provider; and 
execute a workflow task on the data file corresponding to the received workflow task message.

However, Shen does not teach the invention as claimed, especially a feed tray to receive media; 
a sensor to detect whether the media is in the feed tray; 
a processor; and 
a memory on which is stored machine readable instructions that, when executed by the processor, cause the processor to: 
access a voice command file pertaining to a data file; 
based on the voice command file being accessed, determine from the sensor whether a media is in the feed tray; 
based on a determination that a media is not in the feed tray, output a request for a media to be placed in the feed tray; 
send the voice command file to a voice services provider, wherein the voice services provider is to translate the voice command file to a workflow task message; 
receive the workflow task message from the voice services provider; and 
execute a workflow task on the data file corresponding to the received workflow task message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.